Citation Nr: 0308337	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-09 099	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for the residuals of a 
tailbone injury.

(The issue of entitlement to service connection for tooth 
loss due to a jaw fracture will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO in Chicago, Illinois, that, among other things denied 
claims of entitlement to service connection for a glandular 
disability due to in-service treatment for a urinary 
disability and venereal disease, residuals of a circumcision, 
residuals of testicular trauma, plantar warts, a psychiatric 
disability, residuals of a tailbone injury, and tooth loss 
due to a jaw fracture.  

Although the veteran was initially scheduled for a hearing 
before a RO hearing officer in December 1998, the veteran 
later requested that the hearing be postponed.  In August 
2000, the RO sent a letter to the veteran inquiring whether 
he still desired a hearing.  As the veteran never responded 
to this letter, the RO sent the case to the Board in August 
2001 for appellate review.

In August 2001, the Board denied the claims of entitlement to 
service connection for a glandular disability, residuals of a 
circumcision, residuals of testicular trauma, plantar warts, 
and a psychiatric disability.  The Board remanded the claims 
of entitlement to service connection for residuals of a 
tailbone injury and for tooth loss due to a jaw fracture.  
The veteran's case was subsequently transferred to the RO in 
St. Louis, Missouri per the veteran's July 2001 request.

The Board is undertaking additional development on the claim 
of entitlement to service connection for tooth loss due to a 
jaw fracture pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the requested development is 
completed, the Board will provide notice of the evidentiary 
development to the claimant as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the required notice 
and reviewing any responses by the claimant, the Board will 
prepare a separate decision addressing this claim.  


FINDING OF FACT

The veteran does not experience residuals of any tailbone 
injury.


CONCLUSION OF LAW

The veteran does not have residuals of any tailbone injury 
incurred in or aggravated by active military service; 
arthritis may not be presumed to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2002).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  Id.  

The law presumes that a veteran was in sound condition when 
he entered service except for defects noted during the 
entrance medical examination, or where clear and unmistakable 
evidence shows that the disability existed prior to service. 
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304 (b) (2002).  
Where an injury or disease existed prior to service, it may 
still be service connected if it was aggravated by the 
veteran's military service.  A preexisting injury or disease 
is considered to have been aggravated by service where there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002).  Aggravation may 
not be conceded where the disability did not increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and after service.  38 C.F.R. §3.306(b) 
(2002).  A disability has increased in severity where there 
has been a measured worsening of the disability during 
service which amounts to an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

In the veteran's case, service medical records include a 
September 1966 medical history report in which the veteran 
indicated that he had had swollen or painful joints.  He 
indicated that he did not have recurrent back pain.  Upon 
examination, the veteran's spine was normal.  Service medical 
records dated in August 1967 indicate that the veteran was 
struck by another person and was knocked off his feet.  He 
was treated for a fractured mandible.  There were no 
complaints, treatment, or diagnoses of a low back or tailbone 
injury after the fall.  

The veteran was afforded a VA examination in September 1997.  
He reported that he was struck by an unknown person in 1967, 
and had landed in a hole.  He was not sure if he had had pain 
in his coccyx or buttocks at that time.  The veteran also 
reported that he had had an accident in the military when he 
was lifting a heavy pot of liquid, but did not know if this 
was related to his coccyx pain.  The examiner noted that no 
x-rays were taken of the coccyx during service.  The veteran 
reported that, in the late 1980's he had had an x-ray which 
showed a deformed coccyx.  The veteran reported that he had 
pain in the buttocks, and felt that his coccyx affected his 
stool formation.  He reported that these problems did not 
begin in service.  The examiner felt there was no connection 
between the coccyx and the bowel condition.  X-rays showed 
that the prominent tip of the coccyx which was directed more 
anteriorly than was usually seen.  There was evidence of 
spondylolisthesis of L5 on S1.  The veteran was diagnosed 
with an anteriorly displaced coccyx and Grade I-II 
spondylolisthesis lesions.  

Also of record is a June 2001 statement from the veteran's 
private physician, I.B.P., M.D.  Dr. P. indicated that the 
veteran's past medical history included a 1967 injury to the 
coccyx.  

Pursuant to the Board's August 2001 remand, the veteran was 
afforded a VA examination in January 2003.  The examiner 
noted that the veteran's service medical records were silent 
with regards to any injury to the low back, coccyx, or 
buttocks.  The veteran stated that he did not become aware of 
any pain in his tailbone area until he began sitting in 
trucks bouncing on rough and irregular roads.  The examiner 
noted that Dr. P.'s June 2001 note made no reference to the 
coccyx as being a cause of the veteran's disability, and 
noted that the veteran's disability was said to be due to 
mental status and depression, cervical radiculopathy, 
hypertension, and gastrointestinal disabilities instead.  The 
veteran recalled having failed a 1976 physical examination to 
become a truck driver because of an abnormal back x-ray.  The 
veteran complained of bilateral buttock pain when lifting and 
sitting for a long period of time.  He denied any direct pain 
over the tailbone area or coccyx.  He denied specifically any 
current pain on bowel movements.  There were no symptoms of 
sharp pain in the coccyx area, and there was no specific pain 
in the coccyx when bending.  There were no specific flare-ups 
of coccygeal pain.  Upon physical examination, there was no 
tenderness in the coccygeal area or buttock region, and there 
was no accompanying pain during range of motion.  X-rays 
showed spondylolisthesis of L5 on S1.  There was no other 
evidence of bone or joint pathology except for moderate 
osteoarthritis throughout the lumbosacral spine and 
sacroiliac joints.  An x-ray of the sacrum revealed no acute 
fracture or dislocation.  The veteran was diagnosed with 
spondylolisthesis at L5-S1, Grade I.  The examiner noted that 
there was no evidence in the claims file to suggest a direct 
injury to the coccygeal area.  The examiner opined that the 
veteran's complaints regarding his buttocks were more likely 
than not to be secondary to symptoms arising from his 
spondylolisthesis.  This examiner noted that 
spondylolisthesis was a developmental abnormality that was 
not related to trauma, was not related to service, nor was it 
aggravated by service.  The examiner noted that there was no 
record in the claims file or service medical records to 
suggest that the veteran was ever seen for low back pain 
while on active duty.  The examiner concluded that it was not 
likely that any complaints referable to the buttocks area or 
to the tailbone area were related to active duty.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for residuals of a 
tailbone injury.  

Initially, the Board finds that inasmuch as there is no 
entrance medical examination of record that specifically 
notes residual of a tailbone injury as a preexisting disease, 
the presumption that the veteran was sound when he entered 
service attaches.  See 38 C.F.R. § 3.306(b) (2002).  This 
presumption has not been rebutted.  In this regard, no 
examiner has indicated that the veteran clearly had low back 
pain, buttock pain, a coccyx deformity, osteoarthritis, or 
spondylolisthesis prior to service.  Although the veteran 
mentioned in a September 1966 examination that he had had a 
history of joint pain prior to his period of active duty, it 
appears that this statement was noted on the basis of and 
with regards to the veteran's own self-reported history only.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a medical 
diagnosis is only as credible as the history on which it is 
based); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(a diagnosis "can be no better than the facts alleged by the 
appellant").  Upon examination, the veteran's back was 
normal.  Therefore, the Board concludes that the only 
evidence indicating that the veteran had joint pain prior to 
his period of service are his own statements.  In this 
regard, it should be pointed out that, while the veteran is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, there is no indication that he is competent to 
comment upon diagnosis or the time of onset of his 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, as the medical evidence of record does 
not amount to clear and unmistakable evidence sufficient to 
rebut the presumption of soundness, it is presumed that the 
veteran was sound when he entered service. Id.

Turning to the issue of a nexus between the veteran's current 
disability and service, although the veteran has current 
disability of the low back and coccyx, the medical evidence 
of record does not indicate any relationship between the 
veteran's low back pain, buttock pain, displaced coccyx, 
osteoarthritis, or spondylolisthesis and service.  The 
veteran did not complain of low back or buttock pain after 
his 1967 fall, nor was any complaint, treatment, or diagnosis 
of low back pain, buttock pain, a displaced coccyx, 
osteoarthritis, or spondylolisthesis noted in the service 
medical records.  In fact, the veteran apparently did not 
complain of low back or buttock pain until many years after 
his discharge from service, and a displaced coccyx, 
osteoarthritis, and spondylolisthesis were not diagnosed 
until many years after service.  

Furthermore, no health professional has linked the veteran's 
low back pain, buttock pain, displaced coccyx, 
osteoarthritis, or spondylolisthesis to his military service.  
In fact, the January 2003 VA examiner specifically opined 
that the veteran's buttock pain was likely to be secondary to 
his spondylolisthesis, which was not related to or aggravated 
by service.  This opinion stands uncontradicted in the 
record.  As far as the June 2001 notation by the private 
physical that the veteran had had a 1967 injury to the 
coccyx, the Board points out that the United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value. See Reonal, 
supra; Swann, supra.  The Board notes that notation was 
apparently based solely upon the veteran's medical history, 
and that the service records and VA examination reports do 
not support the veteran's contention that he has residuals of 
a tailbone injury that are related to service.  As such, 
there is no basis for finding that the veteran has residuals 
of a tailbone injury that were incurred in or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Indeed, the 
record taken as a whole does not suggest the onset of any 
tailbone disability in service or the worsening of any such 
disability during service.

Therefore, the Board concludes that the only evidence 
indicating that the veteran has residuals of a tailbone 
injury that is related to service are his own statements.  In 
this regard, it should be pointed out that, while the veteran 
is competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, there is no indication that he is competent to 
comment upon diagnosis or the time of onset of his 
disability.  See Espiritu, supra.

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of January 1998, the statement of the case issued in April 
1998, the supplemental statement of the case issued in 
February 2003, and letters dated in July 1997, April 1998, 
August 2000, and in August 2002, that informed him of the 
applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, should be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  
Consequently, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  As stated above, the veteran was specifically 
notified several times, including in July 1997, April 1998, 
and in August 2000, of what records should be associated with 
the claims file.  In this regard, the veteran indicated in a 
January 1997 statement that he was hospitalized for a week in 
service due to a groin pull and back pain.  Service medical 
records include treatment for the groin in July 1968; the 
service medical records do not mention a back injury.  
Therefore, such records do not appear to be missing from the 
claims file.  In his February 1998 notice of disagreement, 
the veteran indicated that he had been hospitalized for 
several weeks at a Japanese hospital for treatment for 
several injuries during service, including a back injury.  In 
an April 1998 letter, the RO requested that the veteran 
provide more specific information with regards to this 
hospitalization; the veteran did not respond to this request.  
The Board notes that the service medical records do include 
treatment in Japan for several disabilities and that back 
pain was not one of these disabilities.  As such, it does not 
appear that these records are missing from the claims file.  
The Board notes that the veteran was advised in August 2002 
of the VCAA and of how VA would assist him with his claim.  
Although the veteran indicated in September 2002 that he had 
received vocational rehabilitation treatment in 1989 for his 
low back, the RO was apparently previously informed by the 
treatment provider in August 1997 that it no longer had any 
of the veteran's records.  Therefore, the Board concludes 
that VA's duty to assist the veteran in obtaining his 
pertinent records has been satisfied.  Additionally, the 
Board notes that in March 2003, the veteran indicated that he 
had no further information to submit.

Additionally, the RO obtained a VA examination pursuant to 
the Board's August 2001 remand, during which the examiner 
took into account the entire claims file.  As for whether 
further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
whether the veteran has residuals of a tailbone disability 
that is related to service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  66 Fed. Reg. 45630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4).  In this case, a comprehensive VA examination 
was sought and obtained, and, consequently, the evidence is 
sufficient to decide the claim.  

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a tailbone injury is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

